Title: To George Washington from Friedrich Wilhelm von Lossberg, 1 July 1782
From: Lossberg, Friedrich Wilhelm von
To: Washington, George


                  
                     Sir
                     New York July 1st 1782.
                  
                  I have the Honor of addressing myself to Your Excellency upon this occasion, to request that you would grant a Passport for a Quarter Master "accompanied by two Non Commissioned Officers" to proceed from hence to Philadelphia, with Money, Clothing, and Necessaries for the Hessian Prisoners of war at that Place; and as the transportation of those Articles is attended with considerable Expense, I would wish that they might be permitted to Pass through Jersey, by the shortest Route: this indulgence will in all human probability save the Lives of many Men, I therefore flatter myself that it will be granted.   I have the Honor to remain Your Excellency’s most obedient and most humble Servant
                  
                     Lossberg
                  
               